Citation Nr: 1222074	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left wrist sprain.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.

3.  Entitlement to a compensable rating for hallux valgus of the right foot.

4.  Entitlement to a compensable rating for hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


REMAND

The Veteran served on active duty from September 1994 to March 1995 and from April 2002 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2012, the Veteran testified at a hearing conducted at VA's Central Office in Washington, DC before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

A remand is necessary for further evidentiary development.  While the Veteran was afforded a VA examination in December 2008, VA treatment records dated through July 2009 have been obtained.  The Veteran's testimony at his hearing as to his current symptomatology for all of the disabilities on appeal indicates that his disabilities may have worsened since the 2008 examination.  For example, regarding his wrist, the Veteran testified that his disability impaired his ability to work due to lifting restrictions, while no such impairment was reported at the 2008 examination.  March 2012 Hearing Transcript (T.) at 7.  Regarding his knees, the Veteran did not report having to miss work because of his disability at his examination, but he testified that he now had to occasionally miss work because of pain.  T. at 6-7.  As for his feet, the examination shows that no flare-ups were reported, but the Veteran testified about having flare-ups at his hearing.  T at 8.  The Board observes that the VA treatment records that have been obtained do not contain all of the information necessary, such as ranges of motion, to apply the appropriate rating criteria.

Given that nearly four years have passed since the only VA compensation examination as to the left wrist, bilateral knee and bilateral foot disabilities, and because it appears that the symptoms may have worsened, the Board finds that the Veteran should be afforded a VA compensation examination to assess the current degree of disability of these service-connected disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted). 

Also, because it appears that the Veteran receives regular treatment from VA, on remand, records dated since July 2009 from the VA Medical Center (VAMC) in Baltimore, Maryland should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (pertinent VA medical records are in constructive possession of the agency and must be obtained).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure records of post-service left wrist, bilateral knee, and bilateral foot treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Baltimore since July 2009.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  The Veteran should be given opportunity to obtain records.  All available reports should be associated with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of the left wrist sprain; degenerative arthritis of the knees; and hallux valgus of the feet.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.

All pertinent manifestations associated with the service-connected left wrist sprain; degenerative arthritis of the knees; and hallux valgus of the feet should be annotated in the examination report.  Specifically, the examiner(s) should undertake range-of-motion studies and comment on the degree of disability due to functional losses such as pain and weakness.  Functional losses should be equated to additional loss of motion (beyond that shown clinically).  A complete rationale should be given for all opinions and conclusions expressed.

a. For the left wrist, the examiner should elicit information as to any associated ankylosis (favorable or unfavorable).  Range of motion should be reported with functional losses addressed.

b. For each knee, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); or ankylosis.  Range of motion should be reported with consideration of functional losses in both extension and flexion.

c. For each foot, the examiner should elicit information as the symptomatology associated with hallux valgus.  It should be specifically noted whether hallux valgus is disabling to the point that it equates to amputation of the great toe, or whether there has been surgery with resection of the metatarsal head.  

3.  Thereafter, re-adjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

